                   Case 20-11785-CSS            Doc 703          Filed 11/05/20      Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20–11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x                 701
                                                                      Re: D.I. ___

                         ORDER APPROVING CASE CAPTION CHANGE

                   Upon the certification of counsel (the ”Certification”)2 of Brook Brothers Group,

Inc. and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter

11 cases (collectively, the ”Debtors”), for entry of an order approving a case caption change in

these chapter 11 cases, all as more fully set forth in the Certification; and this Court having

jurisdiction to consider the Certification and the relief requested therein pursuant to 28 U.S.C.

§§ 157(a)–(b) and 1334(b), and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and consideration of the

Certification and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and after due

deliberation and sufficient cause appearing therefor,




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); 696 White Plains Road, LLC (7265); and Brooks Brothers Canada
    Ltd. (4709). The Debtors’ corporate headquarters and service address is 100 Phoenix Avenue, Enfield, CT 06082.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Certification.


RLF1 24077312v.3
                   Case 20-11785-CSS           Doc 703           Filed 11/05/20    Page 2 of 3




                   IT IS HEREBY ORDERED THAT

                   1.     The new caption of the Debtors’ chapter 11 cases shall read as follows:

------------------------------------------------------------ x
In re:                                                       :        Chapter 11
                                                             :
BBGI US, INC., et al.,                                       :        Case No. 20 -11785 (CSS)
                                                             :
                                    Debtors.1                :        (Jointly Administered)
------------------------------------------------------------ x
1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are BBGI US, Inc. (f/k/a Brooks Brothers Group, Inc.) (8883); Brooks Brothers
Far East Limited (N/A); BBD Holding 1, LLC (N/A); BBD Holding 2, LLC (N/A); BBDI, LLC (N/A); BBGI
International, LLC (f/k/a Brooks Brothers International, LLC) (N/A); BBGI Restaurant, LLC (f/k/a Brooks Brothers
Restaurant, LLC) (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC (5649); RBA
Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance of Puerto Rico,
Inc. (2147); 696 White Plains Road, LLC (7265); and BBGI Canada Ltd. (f/k/a Brooks Brothers Canada Ltd.) (4709).
The Debtors’ corporate headquarters and service address is 100 Phoenix Ave., Enfield, CT 06082.
                   2.     The Clerk of Court is directed to make a docket entry in case

number 20-11785 (CSS) substantially as follows: “An order has been entered in this case directing

that the caption of this case be changed, in accordance with the name change of Brooks Brothers

Group, Inc. to BBGI US, Inc.”

                   3.     The Clerk of Court is directed to make a docket entry in case

number 20-11791 (CSS) substantially as follows: “An order has been entered in this case directing

that the caption of this case be changed, in accordance with the name change of Brooks Brothers

International, LLC to BBGI International, LLC.”

                   4.     The Clerk of Court is directed to make a docket entry in case

number 20-11792 (CSS) substantially as follows: “An order has been entered in this case directing

that the caption of this case be changed, in accordance with the name change of Brooks Brothers

Restaurant, LLC to BBGI Restaurant, LLC.”

                   5.     The Clerk of Court is directed to make a docket entry in case

number 20-12112 (CSS) substantially as follows: “An order has been entered in this case directing


                                                         2
RLF1 24077312v.3
                   Case 20-11785-CSS       Doc 703     Filed 11/05/20      Page 3 of 3




that the caption of this case be changed, in accordance with the name change of Brooks Brothers

Canada Ltd. to BBGI Canada Ltd.”

                   6.    The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order.

                   7.    This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.




          Dated: November 5th, 2020                    CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE


                                                   3
RLF1 24077312v.3
